Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 8,
2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00592-CV


                       JEFFREY WILLIAMS, Appellant

                                        V.

                           JEAN C. CHAN, Appellee

                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-CCV-059972


                  MEMORANDUM OPINION

      This is an appeal from a judgment signed July 11, 2017. On July 28, 2017,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Donovan.